Citation Nr: 1524836	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  13-30 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for bilateral hearing loss. 

2.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss. 

4.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services




ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) in the New Jersey Army National Guard from February 1961 to October 1961.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  In pertinent part of that decision, the RO reopened the previously denied claims based on the submission of new and material evidence, but continued and confirmed the denial of the underlying claims. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  In an October 2006 rating decision, the RO denied the appellant's claim for entitlement to service connection for bilateral hearing loss because the evidence failed to demonstrate that his current hearing loss disability that was related to his period of service.  The appellant was notified of this decision later that month, but he did not appeal this decision.

2.  The additional evidence associated with the claims folder subsequent to the RO's October 2006 rating decision relates to an unestablished fact (medical nexus evidence that relates current hearing loss disability to his period of service) that is necessary to substantiate the claim, and raises a reasonable possibility of substantiating that claim.

3.  In an October 2006 rating decision, the RO denied the appellant's claim for entitlement to service connection for tinnitus because the evidence failed to demonstrate that his current tinnitus that was related to his period of service.  The appellant was notified of this decision later that month, but he did not appeal this decision.

4.  The additional evidence associated with the claims folder subsequent to the RO's October 2006 rating decision relates to an unestablished fact (medical nexus evidence that relates current tinnitus to his period of service) that is necessary to substantiate the claim, and raises a reasonable possibility of substantiating that claim.

5.  The preponderance of the competent lay and medical evidence is against a finding that the appellant's current hearing loss disability had an onset or is otherwise related to his period of ACDUTRA.

6.  The preponderance of the competent lay and medical evidence is against a finding that the appellant's tinnitus had an onset or is otherwise related to his period of ACDUTRA.


CONCLUSIONS OF LAW

1.  The October 2006 RO rating decision which denied the appellant's service connection claim for bilateral hearing loss is final; and new and material evidence has been received to reopen the appellant's previously denied claim.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104 3.156, 20.1103 (2014).

2.  The October 2006 RO rating decision which denied the appellant's service connection claim for tinnitus is final; and new and material evidence has been received to reopen the appellant's previously denied claim.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104 3.156, 20.1103 (2014).

3.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

4.  The criteria for entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's notice requirements were satisfied by an October 2008 letter sent prior to the January 2009 initial adjudication of the claims, which advised the appellant of the criteria for establishing service connection based on a period of ACDUTRA.

Next, VA has a duty to assist the claimant in the development of the claim.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, the RO has obtained and associated with the claims file the appellant's ACDUTRA service records and his Army National Guard records.  VA has obtained all relevant private treatment records identified by the appellant, and any outstanding updates to those records would not be relevant to the resolution of this case.  As such, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action under the duty to assist is necessary.  See generally 38 C.F.R. § 3.159(c). 

The appellant was afforded a VA audiology examination in December 2008.  The examination report shows that the VA examiner recorded the appellant's reported medical history as well as findings from clinical evaluation.  The VA examiner provided a medical conclusion on the etiology of the appellant's claimed conditions supported by rational statement based on a review of the claims folders and VA examination.  

The Board has considered the appellant's assertion that the VA examiner's medical opinion was "unjust" and therein not adequate examination.  See November 2009 statement in support of the case.  The Board finds this argument is without merit. Here, the 2008 VA examination report shows that the VA examiner based her medical conclusions off a review of the claims folder, including the appellant's service treatment records, the appellant's reported medical history, and the clinical findings from the examination.  The examiner also cited a review of medical literature in support of her medical conclusions.  Simply, because the appellant does not agree with the VA examiner's medical opinion does not render her opinion inadequate.  The Board has considered the appellant's contentions; however, the Board finds no reason to doubt the adequacy of the examination report for VA adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c)(4).   As the report of the VA examination is based upon review of the claims file and the appellant's pertinent medical history, and described the disability in sufficient detail so that the Board's decision is a fully informed one, the examination is adequate.   Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

The appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the appellant's claims has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the issues on appeal were insignificant and nonprejudicial to the appellant.  The appellant has been accorded ample opportunity to present evidence and argument in support of his claims.  See 38 C.F.R. § 3.103.  

2.  Petition to Reopen Previously Denied Claims 

The appellant seeks entitlement to service connection for bilateral hearing loss and tinnitus.  Implicit in the claims are his petitions to reopen the previously denied claims for entitlement to service connection for bilateral hearing loss and tinnitus.

VA must reopen the claim and review its former disposition, when new and material evidence is presented or secured with respect to a claim that has been disallowed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, the RO denied the appellant's original claims for entitlement to service for bilateral hearing loss and tinnitus in an October 2006 rating decision.  The appellant's bilateral hearing loss and tinnitus claims were denied because the evidence failed to show that his hearing loss and tinnitus were related to his period of service, to include in-service acoustic trauma.   Although the RO provided notice of the denial, the appellant did not initiate an appeal.  The October 2006 rating decisions became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103. 

The appellant now seeks to reopen his previously denied claims for service connection.  Upon review of the record, the Board finds that the evidence received since these last final rating decisions is new and material.  Specifically, the additional evidence of record contains a private medical statement which provides a positive medical link between the appellant's bilateral hearing loss and tinnitus to his in-service acoustic trauma.  See September 2008 private medical statement.  

In Shade v. Shinseki, 24 Vet.App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA." 

Thus, in accordance with Shade, the Board finds that the newly submitted lay statements and medical evidence relate to the unestablished fact necessary to substantiate the appellant's previously denied claims.  As such, and presuming its credibility, the evidence received since the last final rating decision, taken together with the evidence previously on file, is both new and material as contemplated by 38 C.F.R. § 3.156(a) and provides a basis to reopen the claims of entitlement to service connection for bilateral hearing loss and tinnitus.  Therefore, the claims are reopened.  38 U.S.C.A. § 5108.

3.  Service Connection 

In seeking VA disability compensation, a claimant generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.  

Active service includes any period of ACDUTRA during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during (INACDUTRA) which the claimant was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  

In order for a claimant to establish veteran status with respect to National Guard service the record must establish that the claimant was disabled during a period of ACDUTRA due to a disease or injury incurred or aggravated in the line of duty, or that he was disabled from an injury incurred or aggravated during a period of INACDUTRA.  See Mercado- Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

Establishing direct service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

The appellant seeks service connection for bilateral hearing loss and tinnitus disorders.  He contends that he developed both bilateral hearing loss and tinnitus as result of his exposure to loud noises during his periods of ACDUTRA.  When a claim for service connection is based only on a period of ACDUTRA, as here, there must be evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of active duty for training.  See 38 U.S.C.A. §§ 101(2), (22), (24); 38 U.S.C.A. § 1110; Paulson v. Brown, 7 Vet. App. 466, 470 (1995)).

Impaired hearing will be considered a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels or more; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  Speech audiometry revealed speech recognition ability of 96 percent in both ears.   

The appellant contends that he has bilateral hearing loss and tinnitus as a result of noise exposure during periods of ACDUTRA in the National Guard.  He reported that he worked as a wireman in conjunction with an Artillery Unit and he was in close proximity to gunfire and motar fire from Howitzers on several occasions.  He believes that his current bilateral hearing loss and tinnitus disorders had an onset during his periods of ACDUTRA.  He complains of great difficulty hearing and understanding when others are speaking. 

The appellant's service personnel records shows that he had ACDUTRA from February 1961 to October 1961 in the New Jersey Army National Guard and his listed military occupational specialty (MOS) was wireman. 

The appellant underwent a February 1961 entrance to service physical examination. He denied ear, nose, or throat trouble on his report of medical history.  His ears were normal on clinical evaluation.  He scored 15/15 bilaterally on whispered voice testing.  Audiometric testing was not performed.  The report of a September 1961 examination period to separation shows that his ears were evaluated as normal and the audiometric results revealed pure tone thresholds at 500, 1,000, 2,000, 3,000 and 4,000 Hertz were as follows: 10, 10, 10, NA, and 10, in both ears.  On the associated report of medical history at the time of the Veteran's separation from service, it shows that he specifically denied hearing loss, running ears, and other ear problems.  

The file contains no record of hearing loss or tinnitus until decades after the appellant separated from service.  The first evidence of the appellant's bilateral hearing loss and tinnitus problems comes from his original claims in 2006. 

Post-service private audiograms dated in 2008 that reflects that the appellant has a bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  These reports also reflect that the appellant complained of tinnitus. 

In support of his claims for service connection, the appellant has submitted a September 2008 private medical statement from a Board Certified Hearing Instrument Specialist (BC-HIS).  In this statement, it was noted that the appellant reported a long history of noticeable hearing loss and tinnitus, which he felt had an onset during his period of military service when he was exposed to loud noises from artillery, explosives, and aircraft engines.  The appellant denied any post-service occupational noise exposure.  It was noted that current audiometric test results indicated he had moderate to severe higher frequency hearing loss, bilaterally.  The specialist concluded that based on the appellant's reported history, his hearing loss and tinnitus were likely due to the noise exposure of combat-related training during his service.  

In December 2008, the appellant was afforded a VA audiology examination.  The appellant reported that he first noticed his hearing loss and tinnitus problems in 1961 when he was training at Fort Dix and he was exposed to loud noises from artillery and Howitzer shells.  He reports that he complained of tinnitus problems during this period, but he did not receive any medical attention. The appellant reported that following his service, he worked as truck driver and in other labor positions, but he denied any significant occupational noise exposure.  Audiometric test results confirmed the appellant hand bilateral hearing loss disability pursuant to 38 C.F.R. § 3.385.  The VA examiner provided diagnoses of bilateral sensorineural hearing loss and tinnitus.  Based on a review of the claims folder and the findings from clinical evaluation, the VA examiner concluded that the appellant's current bilateral hearing loss was not a result of his military service as the September 1961 audiogram results indicated normal hearing.  With respect to his tinnitus, the VA examiner concluded that it was likely a symptom associated with his bilateral hearing loss and less likely than not a result of his military service.  The VA examiner supported this medical conclusion by noting that the appellant had normal hearing and there are no complaints of tinnitus show in his service treatment records, despite his recent report that he complained of tinnitus.  

In this case, the record clearly shows that the appellant has a current diagnosis of bilateral hearing loss as defined by 38 C.F.R. § 3.385 and that he has a current diagnosis of tinnitus.  See December 2008 VA examination report.  As such, the first element is met for both the hearing loss and tinnitus claims.

However, a current disability alone is not sufficient to warrant service connection.  There must also be evidence of an in-service disease or injury and a medical nexus between the current disability and the in-service disease or injury.  See 
Shedden, supra.  The Board will separately discuss disease and injury. 

Service treatment records do not indicate that the appellant complained about hearing impairment or sought treatment for any ear-related problems while in military service.  The September 1961 separation examination audiometric results do not demonstrates VA hearing loss disability.  Moreover, at that time, his ears were evaluated as normal and he denied any hearing loss, running ears, or other ear problems.  There is also no evidence of hearing loss or tinnitus during period his period of ACDUTRA.  See 38 C.F.R. § 3.303.  Accordingly, element (2) is not met with respect to either disease. 

Turning to in-service injury, the appellant's reported noise exposure during service is conceded in light of his military occupational specialty (MOS) as wireman, which the Department of Defense had determined to involve a probable hazardous noise exposure.  See VA Fast Letter 10-35 (September 2, 2010) (discussing the Duty MOS Noise Exposure Listing).  Thus, based on the circumstances of the appellant's MOS duties, noise exposure is established.  Therefore, the Board finds that the appellant was exposed to acoustic trauma during service and element (2) is satisfied.

With respect to crucial element (3), nexus, the question presented, i.e., the relationship, if any, between the appellant's current bilateral hearing loss and tinnitus, and his military service, is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

As noted above, the appellant was provided with a VA audiology examination in December 2008, in which the VA examiner provided medical opinions against the claim that his bilateral hearing loss and tinnitus were etiologically related to his period of ACDUTRA.  The Board finds the 2008 VA examination report to be highly probative, as it is based on a thorough review of the appellant's medical records and the appellant's contentions.  The opinion is also consistent with the other evidence of record and is supported by a detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.).  Furthermore, the opinion was obtained from a licensed medical professional rather than a lay person.  

The Board has considered the credibility and probative value of the September 2008 private medical statement, which supports the appellant's claims for entitlement to service connection.  Notably, the Board may favor one medical opinion over another provided that it offers an adequate statement of reasons or bases.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  While the Board may not reject a favorable medical opinion based on its own unsubstantiated medical conclusions, the Board does have the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

When assessing the probative value of a medical opinion, the access to claims file and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The United States Court of Appeals for Veterans Claims (Court) has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves- Rodriguez v. Peake, 22 Vet App 295, 304 (2008).

In this case, the Board gives greater weight of probative value to the medical opinion from the VA examiner; that opinion is based on a review of the entire claims folder and the VA examiner provided a clear and thorough explanation in support the medical conclusions.  See Owens, 7 Vet. App. at 433.  In contrast, the September 2008 private medical statement is only base on the appellant's reported medical history and does not consider the other medical evidence of record. Notably, private medical statement did not consider the September 1961 audiometric results or the associated report of medical history. 

Although medical opinions can be based on the reported medical history, the Board must access the credibility of the reported statements upon which the opinion is based.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Here, the Board has reason to doubt the appellant's credibility in this matter, and his reported history may not be used as a basis to support the 2008 private medical statement.  The appellant's reports of the onset of his noticeable hearing loss and tinnitus have not always been consistent.  In this regard, the September 1961 medical history report prior to separation shows that the appellant specifically denied any symptoms of hearing loss or symptoms indicative of tinnitus at that time.  Moreover, he did not first assert the onset of noticeable hearing loss or tinnitus until after his claims were originally denied in the October 2006 rating decision.  

The Board does not find the appellant's assertions of onset of symptoms probative value given his statement in 1961.  In light of the appellant's inconsistent reports of medical history and potential bias, the Board finds the appellant's competent assertions of onset of bilateral hearing loss and tinnitus symptoms during service are not credible.  See Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  As such, the appellant's reported statements are not considered fully credible, and the 2008 medical opinion that was based on those statements loses probative value.  See Owens, 7 Vet. App. 429 at 433.

Therefore, after a careful review of the appellant's claims file the Board finds that the VA examiners' negative medical nexus opinion is more probative in this matter, and they weigh heavily against the appellant's claim.


To the extent that the appellant himself or his representative contends that a medical relationship exists between his current disorders and service, the Board again acknowledges that the appellant is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that the question regarding the potential relationship between the  appellant's tinnitus and hearing loss, and any instance of his military service, to include noise exposure, to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Additionally, the appellant has offered only conclusory statements regarding the relationship between his in-service noise exposure and his current disorders.  In contrast, the 2008 VA examiners provided a detailed rationale in support of the opinions that the appellant's current bilateral hearing loss and tinnitus were not related to service, and cited to the relevant evidence.  For this reason, the VA examiner's opinion is the most probative evidence of record.  See Prejean, supra.  As such, the preponderance of the evidence weighs against a finding that the appellant's bilateral hearing loss and tinnitus are due to any event or injury in service. 

Also, consideration is given to the multi-year gap between discharge from active duty service (1961) and first evidence of hearing loss and tinnitus in 2006, over four decades after service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that "evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the [V]eteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").  

Therefore, element (3), nexus, has not been satisfied, and the claims fail on this basis. 

In the absence of any persuasive evidence that the appellant's current hearing loss and tinnitus are etiologically related to his period of ACDUTRA, service connection is not warranted and the claims must be denied.  As the preponderance of the evidence is against the claims, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

As new and material evidence sufficient to reopen a claim for service connection for bilateral hearing loss has been received, the appellant's previously-denied claim is reopened.

As new and material evidence sufficient to reopen a claim for service connection for tinnitus has been received, the appellant's previously-denied claim is reopened.

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for tinnitus is denied. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


